Exhibit 10.1

March 30, 2015

Voltari Corporation

601 West 26th Street, Suite 415

New York, NY 10001

Attn: Richard Sadowsky

 

RE: Waiver of the Right to Exercise Holder Redemption Option w/r/t Shares of
Series J Preferred Stock of Voltari Corporation Owned, Beneficially or of
Record, by the Waiving Holders

Mr. Sadowsky:

Reference is hereby made to Exhibit A to the Amended and Restated Certificate of
Incorporation, as amended (the “Certificate of Designations”), of Voltari
Corporation (the “Company”), establishing the Company’s 13% Redeemable Series J
Preferred Stock, $0.001 par value per share (the “Series J Preferred Stock”).
All capitalized terms used but not specifically defined in this letter agreement
shall have the meanings given to such terms in the Certificate of Designations.

On March 30, 2015, the Company closed its previously announced offering of
subscription rights (the “Rights Offering”) to purchase up to an aggregate of
4,300,000 shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”). Following the completion, and as a result of the Rights
Offering, Mr. Carl C. Icahn, through the holders set forth on the signature page
below, became the “beneficial owner” (as such term is defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
an aggregate of approximately 52.3% of the Common Stock (which constitutes the
Company’s only Company Voting Securities), resulting in a Change in Control
pursuant to the terms of the Certificate of Designations, which in turn
constitutes a Redemption Event pursuant to the terms of the Certificate of
Designations (the “Rights Offering Redemption Event”).

Pursuant to Section 5(ii) of the Certificate of Designations, upon the
occurrence of a Redemption Event, subject to certain conditions each Holder
shall have the right, at such Holder’s option, to require the Company to redeem
at the Redemption Price on the Holder Redemption Date all or a portion of such
Holder’s shares of Series J Preferred Stock (the “Holder Redemption Option”), in
accordance with the terms, procedures, and conditions set forth in the
Certificate of Designations.

Solely with respect to the Rights Offering Redemption Event, each holder set
forth on the signature page below (each a “Waiving Holder” and collectively, the
“Waiving Holders”) hereby absolutely, unconditionally and irrevocably waives, on
its own behalf and on behalf of its successors and assigns, its right to
exercise the Holder Redemption Option with respect to all shares of Series J
Preferred Stock owned, beneficially or of record, by such Waiving Holder (the
“Shares”). Each Waiving Holder agrees to take all such further action as may be
necessary, proper or desirable, at the request and at the expense of the
Company, in order to evidence, effectuate or to otherwise carry out the intent
of this



--------------------------------------------------------------------------------

letter agreement, including, but not limited to, instructing the Depository
Trust Company, or through its nominee, Cede & Co., to waive the right to
exercise the Holder Redemption Option with respect to the Shares.

Each Waiving Holder hereby represents and warrants to the Company that this
letter agreement constitutes a legal, valid and binding waiver and obligation,
enforceable against such Waiving Holder in accordance with its terms.

The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the State of New York without regard
to choice of law principles thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Sincerely, HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, general
partner By: Barberry Corp., its sole member By:

/s/ Keith Cozza

Name: Keith Cozza Title: Secretary and Treasurer KOALA HOLDING LP By: Koala
Holding GP Corp. By:

/s/ Keith Cozza

Name: Keith Cozza Title: Secretary and Treasurer

 

Agreed to and Acknowledged: VOLTARI CORPORATION By:

/s/ Richard Sadowsky

Name: Richard Sadowsky Title: Acting Chief Executive Officer